Citation Nr: 0419981	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid or attendance or on the housebound 
status of the spouse of the living veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  

This matter is on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to special monthly 
pension benefits to the veteran, based on the need for 
regular aid or attendance or based on housebound status of 
the veteran's spouse.  

The Board notes that the RO denied service connection for 
lumbar strain in July 2000.  The veteran disagreed with that 
decision, and the RO sent him a statement of the case in 
September 2002.  As the veteran did not file a substantive 
appeal that would perfect that appeal, that issue is not 
before the Board at this time.  See 38 U.S.C.A. § 7105 (West 
2002).


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Entitlement to a VA non-service-connected disability 
pension payable to the veteran has been established.

3.  Additional VA non-service-connected disability pension is 
not legally payable to the veteran based on the need for aid 
or attendance of his spouse or on the housebound status of 
that spouse.  






CONCLUSION OF LAW

Special monthly pension benefits are not payable to the 
veteran based on the need for regular aid or attendance or 
housebound status of his spouse.  38 U.S.C.A. § 1521 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from April 1973 to April 1976.  

In an August 2002 rating decision, the RO awarded the veteran 
a permanent and total disability rating for non-service-
connected pension purposes, effective from July 3, 2002.

In September 2002, the RO notified the veteran that it could 
not yet pay the veteran the rate of pension that included his 
wife as a dependent because there was conflicting information 
regarding the status of that marriage.  The notification 
letter also described the effect of the veteran's annual 
total family income in adjusting his pension benefit.

Upon the subsequent receipt of clarification, the RO notified 
the veteran in October 2002 that the rate being paid to him 
included an amount for his dependent spouse.  The RO also 
included information regarding adjustment made to the VA non-
service-connected pension rate because of the veteran's 
"countable overall income."  

In March 2003, the veteran submitted a doctor's statement 
regarding his spouse's medical problems, which included colon 
cancer and moderately disabling carpal tunnel syndrome of the 
right wrist, chronic obstructive pulmonary disease with 
bronchitis, and weight loss due to poor nutrition; the doctor 
noted that the spouse left her home or premises mostly for 
treatment of colon cancer and doctor's appointments.  The 
doctor also indicated that the spouse was not bedridden or 
blind; she had not lost anal or bladder sphincter control.  
She used a cane to walk.  Some help was needed with dressing 
and undressing, bathing and using the toilet, washing and 
keeping herself clean and presentable, and to protect herself 
from the hazards of life.  She could feed herself.  She was 
not in a nursing home.

In April 2003, the RO notified the veteran that there were no 
regulations providing entitlement to aid and attendance 
benefits for his spouse for his particular benefit (i.e., 
non-service-connected pension).  However, the RO also advised 
the veteran that if his wife were admitted to a nursing home, 
the VA pension benefits payable to the veteran might be 
adjusted based on the amount of out-of-pocket nursing home 
expenses that he would have to pay for his wife.
  
II.  Analysis

The veteran has already been awarded a VA non-service-
connected disability pension.  38 U.S.C.A. § 1521.  The 
veteran has been informed by the RO of the basis for the 
award and the basis for the computation of the amount that he 
is payable every month.  See 38 U.S.C.A. § 1522 (West 2002).  
The veteran now seeks additional non-service-connected 
pension based on his spouse's disability.

This claim involves the amount or rate of a VA non-service-
connected pension benefit payable to the veteran, who is 
still alive.  A VA non-service-connected disability pension 
is payable to a veteran who meets certain service 
requirements (such as the veteran's specific type of service, 
see 38 U.S.C.A. § 1521(j) (West 2002) who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002).  The rates of such pension are 
determined by the provisions of 38 U.S.C.A. § 1521.  

There are provisions in the law that pay additional VA 
benefits where the veteran is in need of aid or attendance or 
is housebound.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.314(b)(3) (2003).  There are also provisions in the law 
that pay additional increased pension benefits to a surviving 
spouse of a deceased veteran when that surviving spouse is in 
need of aid or attendance or is housebound.  38 C.F.R. 
§ 3.351 (2003).  

However, there is no provision for an additional amount of VA 
non-service-connected disability pension payable to a living 
veteran based when that veteran's spouse is in need of 
regular aid or attendance or is housebound.  Since there is 
no legal provision that authorizes the payment of an 
additional rate on that basis, the veteran's claim must be 
denied.  Where the law and not the evidence is dispositive of 
the issue before the Board, as in this case, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  Accordingly, the appeal is denied.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded-claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  See 
generally VCAA §§ 3, 4, 7; see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  However, during the 
drafting of the VCAA, Congress observed that it is important 
to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
See 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  Thus, because the law as 
mandated by statute, not the evidence, is dispositive of this 
appeal, the VCAA is not applicable.  

Even if the VCAA were applicable, the Board finds that the VA 
has notified the veteran of what all of the requirements of 
the law, what evidence would be needed, and who would be 
responsible for providing such evidence.  This has been 
accomplished by the RO in its decision letter to the veteran, 
additional correspondence to the veteran, and the statement 
of the case.  In cases involving the VCAA, such notice would 
have been provided before the initial determination on the 
matter.  See Pelegrini v. Principi, __ Vet. App. __, No. 01-
944, U.S. App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. 
Cl. June 24, 2004).  However, the VCAA does not apply in this 
case where no amount of notification or assistance would 
assist the veteran.  Moreover, any deficiency in the timing 
of any notice would be harmless to the veteran since the RO 
subsequently provided all of the pertinent information.  
Valiao v. Principi, 17 Vet. App. 229 (2003) (failure of the 
Board to carry out development could not possibly change the 
outcome of the decision was nonprejudicial error); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The Board is sympathetic to the veteran's situation.  
Unfortunately, there is no basis for awarding the veteran the 
additional benefits that he seeks.  The Board does note, 
however, that the veteran should apprise the RO of any 
changes in his income, including expenses that would affect 
his annual countable income, so that he receives the maximum 
amount of VA benefits to which he is entitled under existing 
laws and regulations.


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid or attendance or on the housebound 
status of the spouse of the veteran is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



